Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
Applicant's arguments filed 25 May 2022 have been fully considered but they are not persuasive.
Applicant’s representative asserts that VOGELS appears “to disclose machine learning using neural networks applied to denoising images”, the Examiner asserts that VOGELS teaches techniques for computer-aided animation which happens to use machine learning by using neural networks, and that denoising images is not the sole concern of VOGELS. The Examiner respectfully disagrees that VOGELS does not disclose the limitations; VOGELS discloses the various limitations recited: (VOGELS; ¶ 0230; “… object simulation systems 1660 … generate simulation data (e.g., motion and position of an object over time [The Examiner asserts that this motion/position of an object is analogous to the ‘expression’ of an animated character as disclosed by the instant specification.])”; ¶ 0231; ““Rendering” can include generating an image from a model [‘generate a prediction of the drawing’] based on information [‘shot data’] such as geometry, viewpoint [‘camera angle’], texture, lighting, and shading information.” ¶ 0232; “… the … object rendering systems 1670 [are] configured to render … objects to produce … computer-generated images or a set of images over time that provide an animation. … object rendering systems 1670 … generate digital images or raster graphics images.” ¶ 0234; “… object rendering systems 1670 … render images (e.g., motion and position of an object over time) …”).
Applicant’s representative further asserts that DEROSE does not disclose “transforming the drawing into UV space to generate a first training data”; the Examiner respectfully disagrees: DEROSE teaches (DEROSE; FIG. 5; ¶ 0061-63; “In step 520, a mesh is received. … FIG. 6A illustrates mesh 610 … Mesh 610 … appears as a cube. … in step 530, a UV set is received. FIG. 6B illustrates UV map 620 associated with mesh 610 [‘transforming the drawing into UV space’]. In step 540 of FIG. 5 … user-defined feature curves [‘generating first pass training data’] are received. In step 550 … feature curves are determined [by] the UV set (e.g., UV map 620).). Additionally, DEROSE teaches “attaching ink lines on the CG characters” (DEROSE; ¶ 0052-53; “… the notion of important features can be captured by a user-specified collection of geometric primitives or "feature curves." The user may draw or … place points, lines, curves, volumes, or other n-dimensional objects on or near a mesh.), “modifying the ink lines” (DEROSE; ¶ 0052-53; “The user may draw or … place points, lines, curves, volumes … on or near a mesh.”) [Alternatively, LAMPEL discloses (LAMPEL; p. 27, Line 3; “Nudge: Moves vertices in the direction of the brush stroke.”)], and generating second training data (DEROSE; ¶ 0047; “In step 440, a pair of feature curve networks is generated based on the parameterization information. … partitions, divisions … [are] identified on the first mesh from which a set of feature curves may be determined … A correspondence set of feature curves [‘second training data’] [is] determined on the second mesh. Each set of feature curves can create a feature curve network.”).
Claim Rejections - 35 USC § 103



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-18 are rejected under 35 U.S.C. 103 as being unpatentable over DeRose et al. (U.S. PG-PUB 2010/0053172, 'DEROSE') in view of Vogels et al. (U.S. PG-PUB 2018/0293713, 'VOGELS'), Lampel ("The Beginner's Guide to Blender", 'LAMPEL'), and Whited et al. (U.S. PG-PUB 2011/0018880, 'WHITED').
Regarding claim 1, DEROSE discloses a method for emulating artistic hand-drawn lines in CG animation and generating a drawing (DEROSE; ¶ 0029-30; “Techniques and tools [are] implemented that assist in the production of computer animation and [CG] imagery. A mesh can be the structure that gives shape to a model. The mesh of a model may include, in addition to information specifying vertices and edges, various additional pieces of information. … point weight groups, shader variables, articulation controls, hair variables and styles, paint data, or the like, can be shared between meshes having different topologies and geometries. Information associated with the mesh of one character can be shared with or transferred to the mesh of another character, even from one character to another completely different character and between different versions of the same character. A correspondence built between a source mesh and a destination mesh can provide the sharing of information on, at, or near one mesh to designated locations of another mesh. The correspondence [is] constructed between all points on surfaces of the meshes, rather than merely mesh vertices alone. … the correspondences may be constructed based on parameterization information, such as UV sets, texture maps, harmonic parameterizations, or other information from which discontinuities associated with a model may be inferred.”), the method comprising: 
 [VOGELS discloses this limitation.];
first attaching ink lines drawn by an artist directly onto 5characters of the CG animation of the predication (DEROSE; ¶ 0052-53; “… the notion of important features can be captured by a user-specified collection of geometric primitives or "feature curves." The user may draw or … place points, lines, curves, [‘attaching ink lines drawn by an artist’] volumes, or other n-dimensional objects on or near a mesh. Curves may provide certain degrees of flexibility; thus, we refer to the collection of primitives as feature curves. These feature curves may form a network that partitions a mesh into a set of regions or "feature regions." A feature region may include a region topologically equivalent to a disk. … features may include any prominent aspect of an object or model. … features may include characteristic parts of a person's face, such as eyes, nose, lips, ears, or like. … A feature curve may include … points, lines, curves, planes, volumes … associated with a feature. A feature curve may be combined with … other feature curves to create a feature curve region. A feature curve may enclose a feature to form a topological disc. A set of feature curves may form a feature curve network.”)  [VOGELS discloses this limitation.]; 
[LAMPEL discloses this limitation.][WHITED discloses these limitations.][LAMPEL discloses these limitations.]; 
first moving the drawing into a UV space and generating first pass training data (DEROSE; ¶ 0046; “… parameterization information may include a UV set or map. A UV map can transform a 3D object onto a 2D image. The 2D image [is] … referred to as a … texture map. The XYZ coordinates for the original 3D object in the modeling space [are] parameterized over UV coordinates of the transformed 2D object” FIG. 5; ¶ 0061-63; “In step 520, a mesh is received. … FIG. 6A illustrates mesh 610 … Mesh 610 … appears as a cube. … in step 530, a UV set is received. FIG. 6B illustrates UV map 620 associated with mesh 610. In step 540 of FIG. 5 … user-defined feature curves are received. In step 550 … feature curves are determined [by] the UV set (e.g., UV map 620) [‘generating first pass training data’]. In step 560, a feature curve network is generated based on the user-defined feature curves and the features curves determined from the UV-set.” ¶ 0065; “When a UV set is present on a source mesh, the UV regions [are] used as parametric domains to … build a global and continuous correspondence between all points of the source and destination surfaces. … feature curves [are] inferred to "cover" the boundaries of the UV regions.”);  10
second attaching the ink lines onto the characters of the CG animation (DEROSE; ¶ 0029-30, 45, 52-53); 
second enabling the artist to modify the ink lines to adjust the drawing (DEROSE; ¶ 0052-53; “The user may draw or … place points, lines, curves, volumes … on or near a mesh.”); 
second moving the drawing into the UV space and generating second pass training data (DEROSE; ¶ 0046; FIGS. 5, 6A, 6B; ¶ 0061-63; ¶ 0065);  15
combining the first pass training data and the second pass training data to generate combined data (DEROSE; ¶ 0047-49; “In step 440, a pair of feature curve networks [‘combining the first/second pass training data’] is generated based on the parameterization information. … partitions, divisions, or parameterizations [are] identified on the first mesh from which a set of feature curves [are] determined or inferred. A correspondence set of feature curves [are] determined on the second mesh. Each set of feature curves can create a feature curve network. In step 450, a correspondence is generated between the first mesh and the second mesh based on the pair of feature curve networks. The correspondence can include functions, relationships, correlations, etc. between … points associated with the first mesh and … points associated with second mesh. The correspondence may include a mapping from every location on or within a space near the first mesh to a unique location on or near the second mesh. The correspondence may map … points, curves, surfaces, regions, objects … associated with the first object to … points, curves, surfaces, regions, objects … associated with the second object. … the correspondence [is] represented by a parameterization built for source and destination meshes over a common domain. This common parameter domain can provide a global and continuous correspondence between all points of the source and destination surfaces. … the correspondence [relies] on feature curve networks which [are] automatically created based on parameterization information, from user-supplied points, user-supplied curves, other discontinuities, …”).
DEROSE does not explicitly disclose receiving shot data including camera angle and expression and a machine learning model to generate a prediction of the drawing, providing correct ink lines for specific poses of the characters, or creating and outputting machine learning using the combined data, all of which VOGELS discloses (VOGELS; ¶ 0007; “Supervised machine learning using neural networks is applied to denoising images rendered by (Monte Carlo) path tracing.” ¶ 0230; “… object simulation systems 1660 … generate simulation data (e.g., motion and position of an object over time [The Examiner asserts that this motion/position of an object is analogous to the ‘expression’ of an animated character as disclosed by the instant specification.]) for use by … system 1600 … The generated simulation data [are] combined with … animation data generated by the … object animation systems 1650. … object simulation systems 1660 … allow a user to associate additional information, metadata, color, lighting, rigging, controls, … with all or a portion of the generated simulation data [‘outputting … machine learning using the combined data’].” ¶ 0218; “… a user of the … design computers 1610 acting as a modeler may employ … systems or tools to design, create, or modify objects within a computer-generated scene. The modeler may use modeling software to sculpt and refine a neutral 3D model to fit predefined aesthetic needs of … character designers.  … rigging is a process of giving an object, such as a character model, controls for movement, therein “articulating” its ranges of motion. The articulator may work closely with … animators in rig building to provide and refine an articulation of the full range of expressions and body movement [‘poses of the characters’] needed to support a character's acting range in an animation. … a user of design computer 1610 acting as an animator may employ … systems or tools to specify motion and position of … objects over time to produce an animation.” ¶ 0231; ““Rendering” can include generating an image from a model [‘generate a prediction of the drawing’] based on information such as geometry, viewpoint [‘camera angle’], texture, lighting, and shading information.” ¶ 0232; “… the … object rendering systems 1670 [are] configured to render … objects to produce … computer-generated images or a set of images over time that provide an animation. … object rendering systems 1670 … generate digital images or raster graphics images.” ¶ 0234; “… object rendering systems 1670 … render images (e.g., motion and position of an object over time) …”).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the method for emulating artistic hand-drawn lines in CG animation and generating a drawing of DEROSE to include the receiving shot data including camera angle and expression and a machine learning model to generate a prediction of the drawing, providing correct ink lines for specific poses of the characters and the creating and outputting machine learning using the combined data of VOGELS. The motivation for this modification could have been to utilize artificial intelligence to obviate the need for time-intensive and tedious redrawing of characters by human artists.
DEROSE-VOGELS do not explicitly disclose first enabling the artist to modify the ink lines using nudges to generate a drawing and to adjust the drawing, which LAMPEL discloses (LAMPEL; p. 27, Line 3; “Nudge: Moves vertices in the direction of the brush stroke.”); also, LAMPEL discloses  (LAMPEL; p. 45; “If … familiar with traditional hand-drawn animation, you may already know that animators do not draw every frame in order. They first draw all the important or “key” frames first, before filling the in-betweens. In 3D animation, we only need to set the important frames (called keyframes), and the software will automatically calculate the in-betweens [‘(2) interpolating between the key frames’].”).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the method for emulating artistic hand-drawn lines in CG animation of DEROSE-VOGELS to include the first enabling the artist to modify the ink lines using nudges to generate a drawing and to adjust the drawing and the interpolating between the key frames by automatically blending all frames between the key frames of LAMPEL. The motivation for this modification could have been to allow a trained animator to focus on the initial and final frames of the animation of a character, leaving the interstitial frame rendering to the processing power of the Blender software, saving time and energy.
DEROSE-VOGELS-LAMPEL do not explicitly disclose that the ink lines are modified by the artist using an electronic pen to draw on top of a frame of the CG animation, which WHITED discloses (WHITED; ¶ 0069; “… user input device 140 is typically embodied as a … drawing tablet …” ¶ 0093; “These guide strokes offer an alternative to clicking on pairs of strokes or salient points for the different operations, since clicking is often inconvenient when using a pen and tablet input device” ¶ 0098; “Any of the automatically computed trajectories for the nodes may be edited by the user using trajectories editor 316. The input sequence might be that the user draws a stroke near the original trajectory and once the pen is lifted, the stroke scales and orients such that it fits between the locations of an endpoint in two key frames and replaces the trajectory of that endpoint.”).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the method for emulating artistic hand-drawn lines in CG animation of DEROSE-VOGELS-LAMPEL to include the disclosure that the ink lines are modified by the artist using an electronic pen to draw on top of a frame of the CG animation of WHITED. The motivation for this modification could have been to provide an input for human-computer interaction to simulate the experience of moving a pencil across paper to facilitate a familiar experience for an animator.
DEROSE-VOGELS-LAMPEL do not explicitly disclose that the nudges (1) generate key frames, which WHITED discloses (WHITED; ¶ 0112; “… an in-between frame [is] generated from two (or more) key frames and stroke graphs. For each stroke, the stroke is "moved" [‘nudge’]. Stroke motion processes … include determining a trajectory for the endpoints of the stroke between key frames, or at least determining locations for the endpoints at some time, t, associated with the in-between frame being generated.”).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the method for emulating artistic hand-drawn lines in CG animation of DEROSE-VOGELS-LAMPEL to include the disclosure that the nudges (1) generate key frames of WHITED. The motivation for this modification could have been to generate in-between frames of animation using only critical keyframes to automate the animation process, reduce the burden on the human animator, and provide speed and efficiency for the full rendering of an animated character.
Independent claim 10 recites similar limitations and exhibits a similar scope when compared to independent claim 1; therefore, the same motivations to combine references will be maintained.
Regarding claim 10, DEROSE-VOGELS-LAMPEL-WHITED disclose a system (DEROSE; FIG. 7; ¶ 0029-33, 0073-77) for emulating, in CG animation, lines 5hand drawn by an artist and generating a drawing, the system comprising: 
a predictor to receive shot data including camera angle and expression and a machine learning model to generate a prediction of the drawing (VOGELS; 0007, 0230-234); 
an adherer (DEROSE; ¶ 0043) configured to receive the prediction and attach ink lines onto a 3-D geometry of an animated character (DEROSE; ¶ 0016, 29-30, 45, 52) of the prediction to provide correct ink lines for specific poses of the animated character (VOGELS; ¶ 0218); and 
a nudger configured to enable the artist to 15modify the ink lines using a nudging brush to generate nudges (LAMPEL; p. 27, Line 3; “Nudge: Moves vertices in the direction of the brush stroke.”) and move and adjust the drawing to a UV space (DEROSE; ¶ 0046; “… parameterization information may include a UV … map [which] can transform a 3D object onto a 2D image [which is] … referred to as a … texture map. The XYZ coordinates for the original 3D object in the modeling space [are] parameterized over UV coordinates of the transformed 2D object”), wherein the nudges (1) generate key frames (WHITED; ¶ 0112).
([The remaining limitations are recited essentially verbatim from independent claim 1.])
Independent claim 12 recites similar limitations and exhibits a similar scope when compared to independent claim 1; therefore, the same motivations to combine references will be maintained.
Regarding claim 12, DEROSE-VOGELS-LAMPEL-WHITED disclose an apparatus for emulating artistic hand-drawn27DOCS 113748-823UT1/3670083.3Attorney Docket No. 113748-823UT1Sony Docket No. 201805976.02 lines in CG animation to generate a drawing, the apparatus comprising: 
means for receiving shot data including camera angle and expression and a machine learning model to generate a prediction of the drawing (VOGELS; ¶ 0007, 0230-234);
means for first enabling to enable an artist to draw ink lines directly onto an animated character in the 5drawing (DEROSE; ¶ 0029-30, 52-53; “… the notion of important features can be captured by a user-specified collection of geometric primitives or "feature curves." The user may draw or … place points, lines, curves, volumes, or other n-dimensional objects on or near a mesh. Curves may provide certain degrees of flexibility; thus, we refer to the collection of primitives as feature curves. These feature curves may form a network that partitions a mesh into a set of regions or "feature regions." … features may include any prominent aspect of an object or model. … features may include characteristic parts of a person's face, such as eyes, nose, lips, ears, or like. … A feature curve may include … points, lines, curves, planes, volumes … associated with a feature”); 
means for attaching to attach the drawn ink lines directly onto the animated character (DEROSE; ¶ 29-30, 52-53) of the prediction to provide correct ink lines for specific poses of the animated character (VOGELS; ¶ 0218);
means for second enabling to enable the artist to modify the ink lines using nudges to generate a drawing and to adjust the drawing (LAMPEL; p. 27, Line 3; “Nudge: Moves vertices in the direction of the brush stroke.”), wherein the nudges (1) generate key frames (WHITED; ¶ 0112);
means for moving to move the drawing to a UV space to enable the artist to work in a 2-D screen space (DEROSE; ¶ 0046; “… parameterization information may include a UV set or map. A UV map can transform a 3D object onto a 2D image. The 2D image may be commonly referred to as a texture or texture map. The XYZ coordinates for the original 3D object in the modeling space may be parameterized over UV coordinates of the transformed 2D object.”), wherein the means for moving generates first pass training data if a pass is a first pass, while the means for moving generates second training data if the pass is not the first 15pass (DEROSE; ¶ 0047; “In step 440, a pair of feature curve networks is generated based on the parameterization information. … partitions, divisions … [are] identified on the first mesh from which a set of feature curves may be determined … A correspondence set of feature curves [is] determined on the second mesh. Each set of feature curves can create a feature curve network.”); 
first means for creating to create a first-generation machine learning model and send it to the means for attaching for a second pass (DEROSE; ¶ 0046; “… parameterization information may include a UV set or map. A UV map can transform a 3D object onto a 2D image. The 2D image [is] … referred to as a … texture map. The XYZ coordinates for the original 3D object in the modeling space [are] parameterized over UV coordinates of the transformed 2D object” FIG. 5; ¶ 0061-63; “In step 520, a mesh is received. … FIG. 6A illustrates mesh 610 … Mesh 610 … appears as a cube. … in step 530, a UV set is received. FIG. 6B illustrates UV map 620 associated with mesh 610. In step 540 of FIG. 5 … user-defined feature curves are received. In step 550 … feature curves are determined [by] the UV set (e.g., UV map 620) [‘first generation machine learning model’]. In step 560, a feature curve network is generated based on the user-defined feature curves and the features curves determined from the UV-set.” ¶ 0065; “When a UV set is present on a source mesh, the UV regions [are] used as parametric domains to … build a global and continuous correspondence between all points of the source and destination surfaces. … feature curves [are] inferred to "cover" the boundaries of the UV regions.”); 
means for combining to combine the first pass training 20data and the second pass training data to generate combined data (DEROSE; ¶ 0047; “In step 440, a pair of feature curve networks is generated based on the parameterization information. … partitions, divisions … [are] identified on the first mesh from which a set of feature curves may be determined or inferred. A correspondence set of feature curves may be determined on the second mesh. Each set of feature curves can create a feature curve network.”); and 
second means for creating to create a second-generation machine learning model using the combined data (VOGELS; ¶ 0007, 0230-234).
Regarding claim 2, DEROSE-VOGELS-LAMPEL-WHITED disclose the method of claim 1, wherein the characters are in frames of the CG animation (DEROSE; FIG. 3B; ¶ 0041; “… mesh 360 may represent a production or final version of the character. Mesh 360 may include a relatively higher or larger number of polygons with respect to initial or preliminary versions of the character to provide more realistic detail in each rendered frame.”).
Regarding claim 4, DEROSE-VOGELS-LAMPEL-WHITED disclose the method of claim 1, wherein the nudges are created using a nudging brush (LAMPEL; p. 27, Line 3; “Nudge: Moves vertices in the direction of the brush stroke.”).
Regarding claim 5, DEROSE-VOGELS-LAMPEL-WHITED disclose the method of claim 1, further comprising keying and interpolating (LAMPEL; p. 45; “If you’re familiar with traditional hand-drawn animation, you may already know that animators do not draw every frame in order. They first draw all the important or “key” frames first, before filling the in-betweens. In 3D animation, we only need to set the important frames (called keyframes), and the software will automatically calculate the in-betweens [‘interpolate’].”) the nudges (LAMPEL; p. 27, Line 3; “Nudge: Moves vertices in the direction of the brush stroke.”) by directly 10projecting the ink lines onto the characters (DEROSE; ¶ 0029-30).

    PNG
    media_image1.png
    355
    781
    media_image1.png
    Greyscale
 
Regarding claim 6, DEROSE-VOGELS-LAMPEL-WHITED disclose the method of claim 1, further comprising generating key frames and interpolating between the key frames (LAMPEL; p. 45; “If you’re familiar with traditional hand-drawn animation, you may already know that animators do not draw every frame in order. They first draw all the important or “key” frames first, before filling the in-betweens. In 3D animation, we only need to set the important frames (called keyframes), and the software will automatically calculate the in-betweens [‘interpolate’].”).
Regarding claim 7, DEROSE-VOGELS-LAMPEL-WHITED disclose the method of claim 1, wherein the characters are formed in a 3-D geometry (DEROSE; ¶ 0046; “… parameterization information may include a UV set or map. A UV map can transform a 3D object onto a 2D image. The 2D image [is] commonly referred to as a texture or texture map. The XYZ coordinates for the original 3D object in the modeling space may be parameterized over UV coordinates of the transformed 2D object.”).
Regarding claim 8, DEROSE-VOGELS-LAMPEL-WHITED disclose the method of claim 7, wherein first moving the 20drawing into the UV space allows the artist to work on the 3-D geometry of the characters in a 2-D screen space (DEROSE; ¶ 0046).

    PNG
    media_image2.png
    894
    678
    media_image2.png
    Greyscale

Regarding claim 9, DEROSE-VOGELS-LAMPEL-WHITED disclose the method of claim 8, further comprising translating the work done in the 2-D screen space back to the 3-D geometry (LAMPEL; pp. 36-37; [The Examiner asserts that the ‘UV/Image Editor’ on the left side of the screen depicted on p. 36 of LAMPEL is analogous to the ‘2-D screen space’ of the instantly-recited claim, while the ‘3-D geometry’ is analogous to the ‘3D objects’ depicted on the right side of the screen depicted on p. 36 of LAMPEL. The Examiner notes that the smiley face or ‘work done’ is drawn on the left side of the screen and is then translated onto the 3D object on the right side of the screen.]).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the method of claim 8 of DEROSE-VOGELS-LAMPEL-WHITED to include the translating the work done in the 2-D screen space back to the 3-D geometry of LAMPEL. The motivation for this modification could have been to allow a trained animator to focus on the texture of an animated character in two dimensions, while leaving the complicated application of that texturing of the 3-D character to the processing power of the Blender software.
Regarding claim 11, DEROSE-VOGELS-LAMPEL-WHITED disclose the system of claim 10, wherein training data for the prediction module uses animated curves created for a 20set of angles with a set of corresponding expression changes (DEROSE; ¶ 0014; “… correspondences for sharing or transferring information between meshes can be generated based on a pair of "feature curve networks." A correspondence can be generated on a source mesh using one or more geometric primitives (e.g., points, lines, curves, volumes, etc.) at the source mesh and corresponding geometric primitives at the destination mesh. … a collection "feature curves" may be created to partition the source and destination meshes into a collection of "feature regions" at "features" or other prominent aspects of the model. The resulting collections of partitions or "feature curve networks" can be used to construct a full correspondence between all points of the source mesh and all points of the destination mesh.” ¶ 0045; “In step 430, parameterization information is received. Parameterization information can include information that provides an identification of parameters associated with an object. … a parameterization may include a complete set of effective coordinates or degrees of freedom of a system, process, or model. Parameterization of a line, surface or volume … may imply identification of a set of coordinates from which any point (on, at, or near the line, surface, or volume) may be uniquely identified by a set of numbers.” ¶ 0052; “… the notion of important features [is] captured by a user-specified collection of geometric primitives or "feature curves." The user … draws … points, lines, curves, volumes, or other n-dimensional objects on or near a mesh. Curves … provide certain degrees of flexibility; … we refer to the collection of primitives as feature curves [that] may form a network that partitions a mesh into a set of … "feature regions" [that] may include a region topologically equivalent to a disk.”).
Regarding claim 13, DEROSE-VOGELS-LAMPEL-WHITED disclose the apparatus of claim 12, wherein the means for first enabling includes a tablet , which WHITED discloses (WHITED; ¶ 0069; “… user input device 140 is typically embodied as a … drawing tablet …” ¶ 0093; “These guide strokes offer an alternative to clicking on pairs of strokes or salient points for the different operations, since clicking is often inconvenient when using a pen and tablet input device”).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the apparatus of claim 12 of DEROSE-VOGELS-LAMPEL-WHITED to include the disclosure that the means for first enabling includes a tablet type of device AND an electronic pen of WHITED. The motivation for this modification could have been to advantageously provide a handheld device and capacitive stylus that intuitively simulate the touch and feel of paper to facilitate a natural-feeling input modality for the trained human animator.
Regarding claim 14, DEROSE-VOGELS-LAMPEL-WHITED disclose the apparatus of claim 13, wherein the tablet (WHITED; ¶ 0069) includes at least one application which is able to display the CG animation on a frame-by-frame basis (DEROSE; ¶ 0034; “Object renderer 150 [is] hardware and/or software configured to render objects. … object renderer 150 … generates still images, animations, motion picture sequences … of objects …”).
Regarding claim 15, DEROSE-VOGELS-LAMPEL-WHITED disclose the apparatus of claim 12, wherein the means for attaching includes at least one application which is able to process an input made into the means for attaching by the artist to integrate the input onto the CG animation (DEROSE; FIG. 4; ¶ 0043; “The processing … in FIG. 4 [is] performed by software … (e.g., instructions or code) executed by a processor of a computer system …” FIG. 7, ‘user input device 740’; ¶ 0074, 0077).
Regarding claim 16, DEROSE-VOGELS-LAMPEL-WHITED disclose the apparatus of claim 12, wherein the means for second enabling enables the artist to use a nudging brush to make the nudges (LAMPEL; p. 27, Line 3; “Nudge: Moves vertices in the direction of the brush stroke.”).
Regarding claim 17, DEROSE-VOGELS-LAMPEL-WHITED disclose the apparatus of claim 12, wherein the means for moving uses the nudges (LAMPEL; p. 27, Line 3; “Nudge: Moves vertices in the direction of the brush stroke.”) to create key frames and interpolate between the key frames (LAMPEL; p. 45; “If you’re familiar with traditional hand-drawn animation, you may already know that animators do not draw every frame in order. They first draw all the important or “key” frames first, before filling the in-betweens. In 3D animation, we only need to set the important frames (called keyframes), and the software will automatically calculate the in-betweens [‘interpolate’].”).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the apparatus of claim 12 of DEROSE-VOGELS-LAMPEL-WHITED to include the disclosure that the means for moving uses the nudges to create key frames and interpolate between the key frames of LAMPEL. The motivation for this modification could have been to allow an animator to focus on the initial and final frames of the animation of a character, leaving the interstitial frame rendering to the processing power of the Blender software, saving human time and energy.
Regarding claim 18, DEROSE-VOGELS-LAMPEL-WHITED disclose the apparatus of claim 17, wherein the means for moving interpolates between the key frames by automatically blending all frames between the key frames (LAMPEL; p. 45; “If you’re familiar with traditional hand-drawn animation, you may … know that animators do not draw every frame in order. They first draw all the … “key” frames first, before filling the in-betweens. In 3D animation, we only need to set the important frames (called keyframes), and the software will automatically calculate the in-betweens [‘(2) interpolating between the key frames’].”).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M COFINO whose telephone number is (303) 297-4268. The examiner can normally be reached Monday-Friday 10A-4P MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENT W CHANG can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M COFINO/Examiner, Art Unit 2619                                                                                                                                                                                                        
/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2619